                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,                                           Case No. 1:16-cr-3486-JMC-2

v.

ANNABEL DEBARI,

       Defendant.

ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION TO CONTINUE FINAL
REVOCATION OF PROBATION HEARING AND CONTINUING GENERALLY THE
           FINAL REVOCATION OF PROBATION HEARING

       On September 12, 2019, Defendant Annabel Debari filed a motion to continue the final

revocation of probation hearing scheduled for September 16, 2019. Defendant has new counsel

and her counsel requests additional time to prepare for the hearing. In her motion, she represents

that the government does not oppose the continuance.

       For good cause shown, the Court GRANTS Defendant’s motion to continue the final

revocation of probation hearing and CONTINUES GENERALLY the revocation of probation

hearing.

       IT IS SO ORDERED.

                                                            Entered for the Court
                                                            this the 12th day of September, 2019

                                                            /s/ Joel M. Carson III______
                                                            Joel M. Carson III
                                                            United States Circuit Judge
                                                            Sitting by Designation
